





Exhibit 10.1




EARN-IN AGREEMENT




This Earn-In Agreement (the “Agreement”) made and entered into this 25th day of
January, 2012 (“Effective Date”), by and between Discovery Gold Ghana Limited, a
company organized under the laws of Ghana (“DGG”) located at Hse. No. D3/22,
Ashonman Estates, Accra, Ghana and North Springs Resources Corp., a Nevada
corporation (“NSRS”) located at 200 S. Virginia, 8th Floor, Reno, Nevada, 89501.




BACKGROUND




WHEREAS, Adom Mining Company Limited, a company organized and existing under the
laws of Ghana (“Adom”) is vested with and holds a 100% right, title and interest
(the “Interest”) in and to a certain mineral concession situated in the Edum
Banso area of the Western Region of Ghana described in Schedule A attached
hereto (the “Property”) pursuant to a prospecting license for gold dated May 8,
1991, attached hereto as Schedule B, (the “License”) issued by the Government of
Ghana.  The Interest held by Adom in the Property is subject to various
interests and rights held by the Government of Ghana pursuant to the Minerals
and Mining Act of 2006 of Ghana;




WHEREAS, on October 17, 2005, Adom and Xtra-Gold Resources Corp., a corporation
organized and existing under the laws of Canada (“Xtra-Gold”) entered into an
option agreement (the “Option Agreement”) whereby Adom granted an exclusive
option to Xtra-Gold to acquire 100% of Adom’s Interest in the Property (the
“Option”);




WHEREAS, on August 27, 2011, Xtra-Gold and DGG entered into an Agreement for
Assignment of Option Interest (the “Assignment Agreement”), whereby Xtra-Gold
agreed, among other things, to sell, assign and transfer all its right, title
and interest in the Option to DGG in exchange for an aggregate payment of two
hundred fifty thousand dollars ($250,000);




WHEREAS, as of the date of this Agreement, DGG has paid a total of one hundred
twenty five thousand dollars ($125,000) to Xtra-Gold, and upon paying the
balance of one hundred thirty five thousand dollars ($135,000), DGG shall
receive Xtra-Gold’s interest in the Option and be subject to that certain Option
Agreement;




WHEREAS, DGG desires to grant to NSRS and NSRS desires to acquire a working
interest (the “Working Interest”) in DGG’s rights and interest in and to the
Property (“DGG’s Interest”), pursuant to the terms and conditions of this
Agreement, the Option Agreement, and the License;  




WHEREAS, DGG is, and shall hereafter be the sole operator of the Property and
shall continue to conduct mineral exploration and extraction activities on the
Property, subject to the terms and conditions set forth in this Agreement, the
Option Agreement, and the License;




WHEREAS, upon paying the full Initial Payment (as hereinafter defined), NSRS
shall acquire a ten percent (10%) Working Interest in DGG’s Interest, as further
set forth below;




WHEREAS, it is further understood and agreed that one hundred thirty five
thousand dollars ($135,000) of the Initial Payment shall be used by DGG to
perfect DGG’s Interest in the Option;




WHEREAS, upon issuance of shares of its common stock, NSRS shall acquire an
additional twenty five percent (25%) Working Interest in DGG’s Interest, as
further set forth below;




WHEREAS, these recitals are true and correct and are incorporated into this
Agreement by this reference; and,




NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein, DGG and NSRS agree as follows:





1




--------------------------------------------------------------------------------










AGREEMENT




1.

Working Interest.




1.1

NSRS shall provide funding to DGG to assist DGG in fully exercising the Option
and to finance the exploration activities on the Property, which shall amount to
a total of one million two hundred fifty thousand dollars ($1,250,000) (the
“Total Work Commitment”). NSRS shall supply the Total Work Commitment according
to the following Work Commitment payment schedule (each a “Commitment Payment”):




(i)

an initial payment of two hundred fifty thousand dollars ($250,000) (the
“Initial Payment”), of which one hundred fifty thousand dollars ($150,000) is
due within five (5) days of the execution of this Agreement and the remaining
one hundred thousand dollars ($100,000) is due within thirty (30) days of the
execution of this Agreement;




(ii)

five hundred thousand dollars ($500,000) on or before July 31, 2012 (the “Second
Commitment Payment”); and




(iii)

five hundred thousand dollars ($500,000) on or before December 31, 2012 (the
“Third Commitment Payment”).




One hundred thirty five thousand dollars ($135,000) of the Initial Payment shall
be used to perfect DGG’s Interest in the Option.  The remainder of the Initial
Payment shall be used at the sole discretion of DGG to fund exploration and
extraction activities on the Property.  Upon making the full Initial Payment to
DGG, NSRS shall acquire a ten percent (10%) Working Interest in DGG’s Interest.
 




In the event that NSRS fails to provide the Second Commitment Payment to DGG on
or before July 31, 2012, fifty percent (50%) of NSRS’ Working Interest shall
automatically revert back to DGG and NSRS shall be deemed to have forfeited its
right to provide the Third Commitment Payment.  DGG shall then have the option
to buy back an additional twenty five percent (25%) of NSRS’ Working Interest in
exchange for one hundred fifty thousand dollars ($150,000).  




2.

Additional Working Interest.




2.1

NSRS shall acquire an additional twenty five percent (25%) Working Interest in
DGG’s Interest (the “Additional Interest”) in exchange for ten million
(10,000,000) shares of common stock of NSRS (the “NSRS Shares”).  The Additional
Interest is in addition to the ten percent (10%) Working Interest described
above in Section 1.1.  The “Working Interest” and “Additional Interest” are
collectively hereinafter referred to as the “Working Interest”, unless otherwise
specified.




In the event that the value of the NSRS Shares is less than two million five
hundred dollars ($2,500,000) on October 1, 2012, DGG shall have the option to
either: (a) take back the Additional Interest from NSRS and return the NSRS
Shares to NSRS; or (b) keep the NSRS Shares and allow NSRS to keep the
Additional Interest.  If DGG elects option (a), DGG shall notify NSRS of its
decision in writing, pursuant to Section 15.1 hereto, within five (5) business
days from October 1, 2012.




3.

Obligations and Liabilities.  Each party shall have the right to take and
separately dispose of its portion of the Working Interest’s share of mineral
extraction in kind at the concession site (prior to treatment or removal of
extracted minerals or other materials) from the Property being developed hereby.
 The respective obligations and liabilities of the parties shall be several, not
joint or collective, and each party shall be responsible only for its own
obligations. DGG shall, within ninety (90) days after the end of each calendar
year, cause to be delivered to NSRS any and all necessary documentation for NSRS
to be able to file its tax return showing its profits/losses from the operations
of the Property.  




4.

Costs Incurred.  Subsequent to December 31, 2012, any and all costs incurred in
association with or pertaining to the Property shall be borne by each party in
proportion to each party’s percentage Working Interest in the Property.








2




--------------------------------------------------------------------------------










5.

Representations and Warranties.




5.1

DGG represents and warrants to NSRS that:




5.1.1

DGG is duly organized, validly existing, in good standing and qualified to do
business under the laws of Ghana.  DGG has the requisite power and capacity to
carry on business as presently conducted, to enter into this Agreement, and to
perform all of its obligations hereunder.




5.1.2

The entering into of this Agreement and the performance by DGG of its
obligations hereunder will not violate or conflict with any applicable law or
any order, decree or notice of any court or other governmental agency, nor
conflict with, or result in a breach of, or accelerate the performance required
by any contract or other commitment to which DGG is a party or by which it is
bound.




5.1.3

To the best of DGG’s knowledge, the Property is accurately described in Schedule
A attached hereto, is free and clear of all liens, claims, and encumbrances and
is in good standing with all applicable federal and local government entities.  




5.1.4

To the best of DGG’s knowledge, there are no outstanding agreements, leases or
options (whether oral or written) which contemplate the acquisition of the
Property or any interest therein by any other person or entity.




5.1.5

DGG is entitled to acquire the Option, per the terms and conditions of the
Assignment Agreement.  Subject to the Initial Payment by NSRS to DGG, DGG shall
perfect DGG’s Interest in the Option.




5.1.6.

DGG shall be responsible for compliance with applicable laws and regulations,
including laws and regulations related to exploration, development, mining and
reclamation, in the conduct of its exploration, development and other activities
on the Property.




5.1.7

DGG shall be responsible for timely payment of required maintenance fees,
property taxes, and any other payments required to maintain the Property in good
standing with all federal and local government entities.  DGG shall also be
responsible for timely filing and recording of all documents required to
evidence the payment of required maintenance fees, taxes and other payments.  




5.1.8

To the best of its knowledge, information and belief, there are no adverse
environmental conditions at the Property that could result in a violation of or
liability under any federal or local laws, rules or regulations concerning
protection of the environment or human health and safety (“Environmental Laws”).
 DGG has not received notification from any person, including without
limitation, any governmental authority, of any potential breach or alleged
breach of any applicable Environmental Laws relating to the Property or of any
inspection or possible inspection or investigation by any governmental authority
under any applicable Environmental Laws relating to the Property.  DGG has not
received any notification of and has no knowledge of the presence of any
contaminants (including hazardous substances or materials, dangerous goods,
chemicals or toxic wastes) in the soil or water in, on or under the Property and
DGG has not been the subject of any claims or incurred any expenses in respect
of the presence of any contaminants in the soil or water in, on or under the
Property.




5.1.9

To the best of DGG’s knowledge, there is no circumstance that would prevent any
and all governmental licenses and permits required to carry out exploration,
development, mining, processing and reclamation operations on the Property from
being obtained, as and when necessary.




5.1.10

DGG has obtained all consents required under any agreements to which it is a
party and all required consents and approvals from governmental agencies, as
necessary or applicable, for it to execute, deliver and perform its obligations
under this Agreement.




5.1.11

There are no actions, suits or proceedings pending or, to the knowledge of DGG,
threatened against or affecting the Property, including any actions, suits, or
proceedings being prosecuted by any federal or local department, commission,
board, bureau, agency, or instrumentality.  To the knowledge of DGG, it is not
subject to any order, writ, injunction, judgment or decree of any court or any
federal or local department, commission, board, bureau, agency, or
instrumentality which relates to the Property.








3




--------------------------------------------------------------------------------










5.2

NSRS represents and warrants to DGG that:




5.2.1

NSRS is duly incorporated and in good standing under the laws of Nevada.  NSRS
has the requisite corporate power and capacity to carry on business as presently
conducted, to enter into this Agreement, and to perform all of its obligations
hereunder.




5.2.2

The entering into of this Agreement and the performance by NSRS of its
obligations hereunder will not violate or conflict with any applicable law or
any order, decree or notice of any court or other governmental agency, nor
conflict with, or result in a breach of, or accelerate the performance required
by any contract or other commitment to which NSRS is a party or by which it is
bound.




5.2.3

NSRS has obtained all consents required under any agreement to which it is a
party and all required consents and approvals from governmental agencies and any
stock exchange, as necessary or applicable, for it to execute, deliver and
perform its obligations under this Agreement.




5.2.4

NSRS has timely made, to the best of its knowledge, all filings with the SEC
that it has been required to make under the Securities Act and the Exchange Act
(the “Public Reports”). Each of the Public Reports has complied in all material
respects with the applicable provisions of the Securities Act, the Exchange Act,
and/or regulations promulgated thereunder. None of the Public Reports, as of
their respective dates, contained any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements made therein
not misleading. There is no revocation order, suspension order, injunction or
other proceeding or law affecting the trading of NSRS’s common stock. NSRS
agrees to forever indemnify, hold harmless, and appear and defend against any
claim, right, or cause of action made against DGG arising out of or related to
the Public Reports.




6.

Area of Interest.  For purposes of this Agreement, the Area of Interest is
defined as the Property boundary affected by the License as set forth in
Schedules A and B.  In the event the Area of Interest is further restricted or
expanded by the Government of Ghana, this Agreement will be terminated and a new
agreement will be constructed to revise the Area of Interest.




7.

Construction and Mining Activities.  Subject to the terms of this Section 7, if
 DGG determines that it desires to commence mine construction activities for the
production of minerals from any part of the Property, building of access roads
to other portions of the Property or adjacent properties, storage of waste
materials, tailings or ore products upon the Property or otherwise cause
devaluation to the Property, DGG shall use  standard industry practices to
ensure that any area contemplated for construction of processing facilities or
storage of waste upon the Property has been substantially tested to determine
the lack of ore or sub-ore grade material, and will be required to secure all
permits, obtain insurance and provide adequate bond with appropriate government
agencies to cover any and all reclamation costs before commencement of any of
the aforementioned construction activities.  




8.

Property Maintenance.  




8.1  

Subject to the additional requirements under Section 11 below, for so long as
this Agreement is in effect, DGG shall make such payments as are necessary to
keep the Property in good standing, including, but not limited to payment of any
government filings, fees or taxes relating to operations on the Property, and
satisfying any federal and local filing and bonding requirements for maintaining
the Property in good standing for at least one year after the termination of
this Agreement.




8.2

Upon making any payment or filing to maintain the Property, DGG shall promptly
deliver to NSRS a copy of the documents that were filed and written evidence of
any payment that was made.  DGG shall satisfy all federal and local requirements
to maintain the Property in good standing and deliver to NSRS written
documentation of such satisfaction at least 30 days prior to the legal deadline
(whether required by statute, regulation, contract or otherwise) for satisfying
such requirement.  If NSRS has not received the documentation required under
this Section 8.2 within the prescribed time, NSRS may, but has no obligation to,
satisfy such requirement(s), and DGG shall promptly reimburse NSRS for the
amount of any payment made by NSRS, and any related costs, plus twenty percent
(20%) of the amount of those payments and costs.  NSRS’s rights under this
Section 8.2 shall not affect NSRS’s right to any other remedy for DGG’s failure
to maintain the Property in accordance with this Agreement.








4




--------------------------------------------------------------------------------










9.

Reporting.  DGG shall provide to NSRS annual reports of all activities and
operations conducted on or in connection within the Property pursuant to this
Agreement, together with copies of all factual data generated as a result of
those activities or operations.  Those reports shall be provided to NSRS by the
1st of December of each calendar year this Agreement is in effect.  Each annual
report shall include details of:  (i) the preceding year’s activities,
operations and expenditures with respect to the Property; (ii) exploration and
ore reserve data for the previous year; and (iii) a summary of anticipated
activities for the upcoming year.  The annual report required to be delivered by
December 1 of each year shall be accompanied by digital factual data generated
during the previous calendar year, to the extent the data exists in such format.
 Reports due pursuant to this Section 9 shall be sent to:




North Springs Resources Corp.

200 S. Virginia, 8th Floor

Reno, Nevada, 89501




NSRS may change such address from time to time by written notice to DGG.




10.

Transfer of Interests, Assignments.  NSRS and DGG may assign or sell all or
parts of their interest under this Agreement to any third party (the “Assignee”)
without the consent of either party (but upon notice) provided that the Assignee
agrees to execute an acknowledgement to be bound by the terms hereof insofar as
each party’s rights hereunder are concerned.




11.

Standard of Conduct; Environmental Compliance.




11.1

DGG shall ensure that all activities conducted by, or on its behalf on the
Property, are in compliance with the laws and regulations of Ghana and any local
governmental entity with jurisdiction over the Property or activities thereon,
including, but not limited to any laws or regulations regarding environmental
protection or reclamation of the Property. DGG shall provide NSRS with
satisfactory evidence of such compliance upon DGG’s receipt of such document.
All operations under this Agreement shall be conducted in a good and workmanlike
manner in accordance with generally accepted mining practices.




11.2

DGG shall provide to NSRS a copy of any permit application or other permitting
documents relating to activities or operations on the Property after submission
to the applicable government entity.  




11.3

Should any unpermitted discharge, leakage, spillage, repurchase, emission or
pollution of any type occur upon, to or from the Property or overlying surface
due to DGG’s activities or possession, DGG, at its sole expense, shall promptly
clean and restore the Property and overlying surface to standards equal to or
exceeding all standards adopted or required by any governmental body having
jurisdiction over the affected Property.




12.

Audit and Inspection.  NSRS shall be entitled to enter the Property for purposes
of inspecting any of DGG’s operations, facilities or structures at reasonable
times, upon reasonable advance notice, provided that NSRS or its agents shall so
enter at its own risk and shall indemnify and hold DGG and its affiliates
harmless against and from any and all loss, cost, damage, liability and expense
(including but not limited to reasonable attorneys fees and costs) by reason of
injury to NSRS or its agents or representatives, or damage to or destruction of
any property of DGG or its agents or representatives while on the Property, or
in such workings, facilities and structures, except to the extent that such
injury, damage, or destruction is a result, in whole or in part, of the
negligence of DGG.  NSRS shall have the right during regular business hours to
review and copy all of DGG’s files and documents relating to activities on the
Property.




13.

Indemnities.  DGG shall fully indemnify, defend, repurchase and hold harmless
NSRS, its affiliates and successors, and their agents, and employees from and
against all loss, costs, penalties, expense, damage and liability (including
without limitation, loss due to injury or death, reasonable attorneys fees,
expert fees and other expenses incurred in defending against litigation or
administrative enforcement actions, either pending or threatened), arising out
of or relating to any claim or cause of action relating in any way to
conditions, operations or other activities, whether known or unknown, at, or in
connection with, the Property (including, but not limited to, any environmental
conditions) created, existing or occurring prior to the date of this Agreement
or while this Agreement is in effect, or arising out of or resulting from
activities conducted by or on behalf of DGG, its affiliates or assigns, which
arise in whole or in part under any federal or local law, now existing or
hereafter enacted, adopted or amended, including, without limitation, any
statutory or common law governing liability to third parties for personal injury
or property damage.  This indemnity shall survive termination of this Agreement.








5




--------------------------------------------------------------------------------










14.

Termination.




14.1

NSRS may in its sole discretion terminate this Agreement at any time by giving
not less than 30 days prior written notice to that effect to DGG.  Upon expiry
of the 30 day notice period, or if the Agreement is terminated pursuant to any
other provision of this Agreement, the Agreement will be of no further force and
effect.  Upon such termination, NSRS shall have no further obligation to incur
Commitment Payments on or for the benefit of the Property and shall have no
further obligations or liabilities to DGG under this Agreement or with respect
to the Property (including without limitation liability for lost profits or
consequential damages as a result of an election by NSRS to terminate this
Agreement).




14.2

In the event NSRS is in default in the observance or performance of any of
NSRS’s covenants, agreements or obligations under this Agreement, DGG may give
written notice of such alleged default specifying the details of same. NSRS
shall have 30 days following receipt of said notice (or, in the event NSRS in
good faith disputes the existence of such a default, 30 days after a final,
non-appealable order of a court of competent jurisdiction finding that such a
default exists) within which to remedy any such default described therein, or to
diligently commence action in good faith to remedy such default.  If NSRS does
not cure or diligently commence to cure such default by the end of the
applicable 30-day period, then DGG shall have the right to terminate this
Agreement by providing 30 days advance written notice to NSRS.  




15.

General Provisions.




15.1

Notice.  All notices or other communications to either party shall be in writing
and shall be sufficiently given if (i) delivered in person, (ii) sent by
electronic communication, with confirmation sent by registered or certified
mail, return receipt requested, (iii) sent by registered or certified mail,
return receipt requested, or (iv) sent by overnight mail by a courier that
maintains a delivery tracking system.  Subject to the following sentence, all
notices shall be effective and shall be deemed delivered (i) if by personal
delivery, on the date of delivery, (ii) if by electronic communication, on the
date of receipt of the electronic communication, (iii) if by mail, on the date
of delivery as shown on the actual receipt, and (iv) if by overnight courier, as
documented by the courier’s tracking system.  If the date of such delivery or
receipt is not a business day, the notice or other communication delivered or
received shall be effective on the next business day (“business day” means a
day, other than a Saturday, Sunday or statutory holiday observed by banks in the
jurisdiction in which the intended recipient of a notice or other communication
is situated.)  A party may change its address from time to time by notice to the
other party as indicated above.  




All notices to DGG shall be addressed to:




Discovery Gold Ghana Limited

P Hse. No. D3/22,

Ashonman Estates, Accra, Ghana




All notices to NSRS shall be addressed to:




North Springs Resources Corp.

200 S. Virginia, 8th Floor

Reno, Nevada, 89501




15.2

Inurement.  All covenants, conditions, indemnities, limitations and provisions
contained in this Agreement apply to, and are binding upon, the parties to this
Agreement, their heirs, representatives, successors and assigns.




15.3

Implied Covenants.  The only implied covenants in this Agreement are those of
good faith and fair dealing.  This Agreement is not intended to benefit any
third-party, nor any class of third-party beneficiaries.




15.4

Waiver.  No waiver of any provision of this Agreement, or waiver of any breach
of this Agreement, shall be effective unless the waiver is in writing and is
signed by the party against whom the waiver is claimed.  No waiver of any breach
shall be deemed to be a waiver of any other subsequent breach. Notwithstanding
the foregoing, each party irrevocably waives any right that he may have to
maintain any action for partition with respect to the Property.




15.5

Modification.  No modification, variation or amendment of this Agreement shall
be effective unless it is in writing and signed by all parties to this
Agreement.





6




--------------------------------------------------------------------------------










15.6

Entire Agreement.  This Agreement sets forth the entire agreement of the parties
with respect to the transactions contemplated herein and supersede any other
agreement, representation, warranty or undertaking, written or oral, between DGG
and NSRS.




15.7

Further Assurances.  Each of the parties agrees that it shall take from time to
time such actions and execute such additional instruments as may be reasonably
necessary or convenient to implement and carry out the intent and purpose of
this Agreement.




15.8

Construction.  The section and paragraph headings contained in this Agreement
are for convenience only, and shall not be used in the construction of this
Agreement.  The invalidity of any provision of this Agreement shall not affect
the enforceability of any other provision of this Agreement.




15.9

Currency.  All references to dollars herein shall mean United States dollars.




15.10

Governing Law.  This Agreement shall be governed by, interpreted and enforced in
accordance with the laws of the State of Nevada, without regard to its conflicts
of laws and provisions.




15.11

Dispute Resolution.  All disputes of every kind and nature between the parties
to this Agreement shall be resolved by mutual agreement of the parties.  Failing
such agreement, disputes shall be resolved by mediation and/or arbitration as
follows:  either party may demand such arbitration in writing within a
reasonable time after the dispute arises, which demand shall be submitted to the
party against whom relief is sought, and shall include a statement of the matter
and amount in controversy and a list of three (3) acceptable arbitrators.  In no
event shall the demand be made after the date when institution of legal or
equitable proceedings based upon such dispute would be barred by the applicable
statute of limitations.  Within five (5) business days after such demand the
other party shall respond to the demand in writing, and shall either choose an
arbitrator from those provided in the list, or propose an arbitrator.  If within
five (5) days after that response the parties cannot decide upon an arbitrator,
they each shall choose one (1) arbitrator who collectively shall choose a third
arbitrator, and that chosen arbitrator shall hear the parties’ dispute.  The
arbitrator shall initially attempt to facilitate a resolution of the matter
through mediation.  The costs of the mediation shall be borne equally by the
parties.  If, at any time during the course of the mediation, either the
arbitrator or any of the parties believe that a stalemate has been reached, the
arbitrator shall schedule a single-hearing arbitration, without any party being
entitled to pre-hearing discovery (other than a demand for, and exchange of, all
relevant documents, including invoices, receipts, change orders and
correspondence).  The arbitration costs and expenses of each party shall be
borne by the non-prevailing party.  Should a dispute arise as to whether or not
any dispute arising under the terms of this Agreement is subject to this
arbitration provision, the matter shall be decided by arbitration in the same
manner and with the same effect as all disputes arising out of this Agreement.
 All decisions of the arbitrator shall be final, binding, and non-appealable and
the arbitrator shall be entitled to render any decision as would be available in
law or equity.  Nothing herein shall prevent either of the parties from seeking
provisional remedies.




15.12

Rights and Remedies Cumulative.  The rights and remedies provided by this
Agreement are cumulative and the use of any one right or remedy by any party
shall not preclude or waive the right to use any or all other remedies.  Said
rights and remedies are given in addition to any other rights the parties may
have by law, statute, ordinance or otherwise




15.13

Severability.  If any provision of this Agreement or the application thereof to
any person or circumstance shall be invalid, illegal or unenforceable to any
extent, the remainder of this Agreement and the application thereof shall not be
affected and shall be enforceable to the fullest extent permitted by law.




15.14

Publicity.  No party shall cause the publication of any press release or other
announcement with respect to this Agreement, the Property, or the transactions
contemplated hereby without the consent of the other parties, unless a press
release or announcement is required by law. If any such announcement or other
disclosure is required by law, the disclosing party agrees to give the
non-disclosing party prior notice and an opportunity to comment on the proposed
disclosure.











7




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties have executed this Agreement as of the 25th day
of January, 2012.







Discovery Gold Ghana Limited







By:  /s/ Donald Ross          

Name:  Donald Ross

Title:  President










North Springs Resources Corp.







By:  /s/ Harry Lappa                

Name:  Harry Lappa

Title:  President & CEO




 





8




--------------------------------------------------------------------------------










SCHEDULE A




The Edum Banso Concession area covers about 20.60 km2 of the greater part lying
on Field Sheets 0502C3 in the Western Region of Ghana. The concession lies
between the geographical coordinates of latitude 5° 00'N to 5° 05'N and
longitudes 1° 53'W to 1° 56'W.  The Edum Banso concession is located within
Mpohor Wasa East District of the Western Region. The concession is about 35km
north-west of Takoradi.




































































9




--------------------------------------------------------------------------------







SCHEDULE B




GOVERNMENT OF THE REPUBLIC OF GHANA




AND




ADOM MINING LIMITED




__________________________________________________







PROSPECTING LICENCE




__________________________________________________







SOLICITOR OF THE

SUPREME COURT







TERM:

TWO (2) YEARS (RENEWABLE)

 

 

COMMENCEMENT:

08-05-1991

 

 

EXPIRY DATE:

07-05-1991

 

 

FILE NO.:

LVB 2324/91







THIS AGREEMENT is made the 8th day of May 1991 BETWEEN THE GOVERNMENT OF THE
REPUBLIC OF GHANA (hereinafter called "THE GOVERNMENT") acting by-the PNDC
Secretary for Lands and Natural Resources (hereinafter called "THE SECRETARY")
of the One Part and ADOM MINING LIMITED having its registered office at P. O.
Box 0977, Osu-Accra (hereinafter called "THE COMPANY") of the Other Part.




WHEREAS:




1)    Government's policy to take all such steps as it deems appropriate and
effective for prospecting for minerals throughout the territories of the
Republic of Ghana and for producing these minerals thereby ensuring that the
maximum possible benefits accrue to the nation from the exploitation of mineral
resources.




2)    In pursuit of the above policy Government desires to secure the
co-operation of Companies which possess to the Government's satisfaction, the
necessary financial and managerial qualifications and skills for carrying out
mining operations.




3)    The Company, whose financial, technical and managerial competence for
undertaking mineral operations has been established to the Government's
satisfaction, has declared itself willing to engage in prospecting operations in
Ghana on the understanding that it shall bear the sole risk and cost of such
prospecting operations trusting that after the achievement of commercial
production, it shall enjoy the prospect of reasonable rewards.




The Company is also willing that once the prospecting operations come to an end
and an economically and financially feasible mining project has been
successfully established, the Government shall, if it so desires, have the

option to participate in development and production operations.








10




--------------------------------------------------------------------------------










WITNESSESS AS FOLLOWS:




1.

The Government hereby grants unto the Company the right and licence to Prospect
for and prove gold under or in the area described in the Schedule hereto and
demarcated on the map which forms part of this AGREEMENT (hereinafter called
"the Licence Area") excluding any parts to be relinquished from time to time for
a term of TWO (2) YEARS from the 8th day of May, 1991 with a right of extension
as hereinafter provided.




2.    

RIGHTS OF THE COMPANY:




a.  The Company shall have the right to conduct such geological and geophysical
investigations in the Licensed Area as it considers necessary to determine an
adequate quantity of geologically proven and mineable reserve of gold.




b.  The Company may exercise all or any of the rights and powers granted
hereunder through agents, independent contractors or sub-contractors.




c.  The Government shall secure for the Company, upon request by the Company, to
the extent authorized by law and at the Company's expense, surface rights for
the erection, operation and maintenance of buildings, works and installations
together with such wayleaves as the Company may reasonably require for the
exercise of its rights

and obligations under this Agreement; provided that any damage to private
propert shall be subject to adequate compensation by the Company.




d.  The Company shall not, however, conduct any operations in a sacred area and
shall not, without the prior consent of the Secretary conduct any operations:




i.  within fifty yards of any building, installations, reservoir, dam, public
road, railway or area appropriated for a railway; or




ii.  in an area occupied by a market, burial ground, cemetery or within a town
or village or an area set apart for, used, appropriated or dedicated to a public
purpose.




e.  Nothing contained in this Agreement shall be deemed to permit the Company to
dispense with the necessity of applying for and obtaining any permit or
authority which the Company may be required by law or regulation to obtain in
respect of any works and/or activities to be carried out hereunder.




3.    

RIGHTS OF THIRD PARTIES:

     

a.  The Government reserves the right to grant Licenses to third parties for
prospecting or enter into Agreements for the production of minerals other than
gold in the Licensed Area, provided that any such activity shall not
unreasonably interfere with the rights granted to the Company hereunder.




b.  The Company shall not hinder or prevent members of the local population from
exercising the following customary rights and privileges in or over the Licensed
Area:




i.    to hunt game




ii.   to gather firewood for domestic purposes




iii.  to collect snails




iv.   to till and cultivate farms




v.    to observe rites in respect of groves and other areas held to be sacred.
Provided always that where the exercise of these customary rights and privileges
unduly interferes with or obstructs the operations of the Company hereunder, the
Company shall make arrangements with members of the said local population for
the limitation or waiver of such rights and privileges, such arrangements to
include the payment of compensation where necessary. The Government shall
furnish such assistance as is reasonably required in the making of such
arrangements.








11




--------------------------------------------------------------------------------










4.    

CONDUCT OF OPERATIONS:




a.  The Company shall conduct all of its operations hereunder with due
diligence, efficiency and economy to the maximum extent possible consistent with
good mining industry practice and in a proper workmanlike manner observing sound
technical and engineering principles and practices, using appropriate modern and
effective equipment, machinery, materials and methods and to pay particular
regard to the protection of the environment.




      

b.  The Company shall maintain all equipment and all pits and trenches in good
repair and all excavated areas in safe and good condition and take all
practicable steps:




i.    to prevent damage to adjoining farms and villages;




ii.   to avoid damage to trees, crops, building, structures and other property
in the Licensed Area to the extent however, that any such damage is unavoidable
the Company shall pay fair and reasonable compensation. The Company shall
provide and maintain in good repair and condition proper roads, gates, stiles
and fences for the convenient occupation of the surface of the Licensed Area.




c.  The Company shall use its best efforts to exercise its rights and powers
granted by this Agreement in such manner as not to cause interference with or
avoidable obstruction or interruption to the felling of timber by the Licensed
timber operators within the Licensed Area and the Government shall furnish
assistance to the Company to make appropriate arrangements with such operators
to permit the prospecting programme to proceed without interference or delay.




5.    

WORKING OBLIGATIONS:




a.  The Company shall with due diligence and by means of modern geological,
geophysical and other methods normally associated with mineral prospecting and
within three months of the date of this Agreement or at such other time as the
Secretary may specify, commence prospecting operations with a view to
establishing the existence of gold in economic quantities.




b.  The Company, having prior to the commencement of this Agreement submitted
its programme of work to the Government, shall carry out its operations in
accordance with the programme and the Chief Inspector of Mines shall from time
to time inspect the operations to ensure that the Company does so.




c.  The Company shall diligently continue to carry out its operations hereunder
and shall spend as actual direct prospecting expenditure not less than the
minimum amounts specified in its work programme.




d.  If on the termination or expiration of this Agreement for any reason other
than force majeure the Company shall not have spent the amounts specified in the
work programme, the difference between the amount actually expended and the
stipulated minimum for the year in which termination or expiration takes place
shall be paid to the Government within thirty days after the date of such
termination or expiration.




6.    

NOTIFICATION OF DISCOVERY OF OTHER MINERALS:




The Company shall report forthwith to the Secretary, the Chief Inspector of
Mines, the Director of Geological Survey and the Chief Executive of the Minerals
Commission the discovery in the Licensed Area of any other minerals subject to
satisfactory arrangements between the Government and the Company.




7.    

SAMPLES




a.  The Company shall not during the currency of this Agreement destroy, except
in analyses, any cores or samples obtained from the Licensed Area without the
prior written consent of the Director of Ghana Geological Survey.




b.  The Company shall provide the Director of Ghana Geological Survey and the
Chief Inspector of Mines with such samples from the Licensed Area as they may
from time to time reasonably request.








12




--------------------------------------------------------------------------------










8.    

RECORDS




a.  The Company shall maintain at its registered office copies of the following:




i.  full and complete records and books of account relating to the prospecting
programme in Ghana.




ii.  the detailed results and analysis of all investigations, surveys, boring,
pitting and other testing conducted pursuant to the provisions of this
Agreement.




b.  The records referred to in the foregoing paragraph shall include copies of
all geological, geophysical, geochemical, drilling and pitting reports relating
to the Licensed Area and all maps, drawings and diagrams pertaining to these
reports.




c.  The said records, with the exception of proprietary technical information,
shall be made available for inspection at reasonable times without delaying work
on the prospecting programme, by the Chief Inspector of Mines and the Chief
Executive, Minerals Commission, upon request, and shall be retained in Ghana,
unless removed with Government's consent.




d.  Failure to keep such records and to produce them for inspection upon receipt
of reasonable notice shall constitute just cause for the cancellation of this
Licence.




9.    

REPORTS




a.  The Company shall furnish to the Chief Inspector of Mines, the Director of
Ghana Geological Survey and the Chief Executive of the Minerals Commission, not
later than the 15th of each fourth month, a report giving a general description
of the work done by the Company in the preceding quarter and containing a
description accompanied by a sketch plan of the areas where any gold and any
other minerals were found, particulars of the type of minerals found and the
number and weight of samples taken, if any.




b.  All records, reports, plans and information which the Company is required to
supply to the Government and its agents pursuant to the provisions of this
Agreement shall be supplied at the expense of the Company.




c.  Any information or material supplied by the Company to the Government
pursuant to the provisions of this Agreement shall be treated by the Government,
its officers and agents as confidential and shall not be revealed to third
parties except with the consent of the Company (which consent shall not be
unreasonably withheld) for a period of 12 months with respect to technical
information and 36 months with respect to financial information from the date of
submission of such information. The Government and persons authorized by the
Government may nevertheless use any such information received from the Company
for the purpose of preparing and publishing general reports on minerals in
Ghana.




10.   

FINANCIAL OBLIGATION:




a.  The Company shall pay to the Government:




i.  in consideration of the grant of the right of prospecting for gold in the
Licensed Area an amount of Two hundred and fifty thousand cedis
((cent)250,000.00) within 30 days from the date of this Agreement.




ii.  a yearly rent of Twenty one thousand nine hundred and ninety cedis ((cent)
21,990)




b.  Payment of the rent specified in the foregoing paragraph shall be made
yearly in advance, the first year's payment having been made before the
execution of this Agreement.




11.   

ASSIGNMENT, MORTGAGE, ETC:




a.  The Company shall not assign, mortgage, sublet or otherwise transfer this
Agreement provided however that any of the rights and powers granted by this
agreement or any interest therein may be transferred with the prior written
consent of the Government.




b.  The Government may impose such conditions on the giving of such consent as
it thinks fit.








13




--------------------------------------------------------------------------------










12.   

SURRENDER OF PART OF LICENSED AREA:




a.  The Company may surrender at any time and from time to time by giving not
less than three months' notice to the Chief Inspector of Mines and the Chief
Executive of the Minerals Commission, all its rights hereunder in respect of any
part or parts of the Licensed Area. The Company shall be relieved of all
obligations in respect of the part or parts of the Licensed Area so surrendered
except those obligations which accrued prior to the effective date of surrender.




b.  The Company shall leave the part of the Licensed Area surrendered and
everything thereon in a safe condition. The Company shall take all reasonable
measures to restore the surface of such part of the Licensed Area surrendered
and all structures thereon not the property of the Company to their original
condition. In the event that the Company fails to do so, the Chief Inspector of
Mines shall make such part and everything thereon safe and in good condition at
the expense of the Company.




13.   

EXTENSION:




a.  If the Company applies in writing to the Government not less than three
months before the expiration of this Agreement for an extension of the term
hereof and if the Company shall not be in default at that time in the
performance of any of its obligations hereunder the Company may, subject to the
provisions of the law, be granted an extension for a period not exceeding two
years upon such terms and conditions as the parties may then agree.




b.  A further extension may be granted in accordance with the provisions of the
Law.




14.  

RE-ENTRY BY GOVERNMENT:




If the operations and activities of the Company in accordance with the
prospecting programme shall cease in the Licensed Area before the same have been
completed and if such cessation shall be due entirely to the fault of the
Company, the Government may, upon giving the notice and following the procedure
required in paragraph 15 below, re-enter the Licensed Area and take possession
of all buildings, erections, plants and materials thereon without compensation
to the Company (such right of entry not to prejudice any additional remedy of
the Government), and thereupon the Agreement shall terminate.




15.   

TERMINATION BY THE GOVERNMENT:




a.  The Government may, subject to the provisions of this paragraph, terminate
this Agreement if any of the following events shall occur:




i.  the Company shall fail to make any of the payments described in this
Agreement on the payment date; or




ii.  the Company shall contravene or fail to comply with any other condition of
this Agreement; or




iii.  the Company shall become insolvent or commit any act of bankruptcy or
enter into any agreement or composition with its creditors or take advantage of
any law for the benefit of debtors or go into liquidation, whether compulsory or
voluntary, except for the purposes of reconstruction or amalgamation; or




iv.  the Company knowingly submits any false statement to the Government in
connection with this Agreement.




b.  If and whenever the Government decides to terminate this Agreement pursuant
to clauses (i) and (ii) of the preceding sub-paragraph, the Government shall
give the Company notice specifying the particular contravention or failure and
permit the Company to remedy the same within twenty-one days of such notice or
such longer period as the Secretary may specify in such notice as reasonable in
the circumstances.




c.  If the Company shall fail to remedy an event specified in clauses (i) and
(ii) of sub-paragraph (a) of this paragraph within the stated period, or an
event specified in clauses (iii) and (iv) of the said sub-paragraph shall occur,
the Government may by notice to the Company terminate this Agreement.




d.  Upon termination of this Agreement by the Government every right of the
Company hereunder shall cease (save as specifically otherwise provided
hereunder) but subject nevertheless and without prejudice to any obligation or
liability imposed or incurred under this Agreement or applicable law prior to
the effective date of termination.




e.  No delay or omission or course of dealing by the Government shall impair any
of its rights hereunder or be construed to be a waiver of an event specified in
sub-paragraph (a) of this paragraph or acquiescence therein.








14




--------------------------------------------------------------------------------










16.   

ASSETS ON TERMINATION OR EXPIRATION:




Upon the termination or expiration of this Agreement, the Company may within
Sixty days from the effective date of such termination, remove from the Licensed
Area any structures and installations erected and any movables placed thereon by
the Company. Any structures, installations and movables not so removed within
the said period shall become the property of the Government without charge.




17.   

FORCE MAJEURE:




a.  Failure on the part of the Company to comply with any of the terms and
conditions hereof (except the obligations to make payment of monies to the
Government) shall not be grounds for cancellation or give the Government any
claim for damages in so far as such failure arises from force majeure, the
Company having taken all appropriate precautions, due care and reasonable
alternative measures with the objective of avoiding such failure and of carrying
out its obligations hereunder. The Company shall take all reasonable measures to
remove such inability to fulfill the obligations hereunder with the minimum of
delay.




b.  For purposes of this paragraph force majeure includes acts of God, war,
insurrection, earthquake, storm, flood or other adverse weather condition but
shall not include any event caused by the failure to observe good mining
industry practice or by the negligence of the Company or any of its employees or
contractors.




c.  The Company shall notify the Secretary within twenty-four hours of an event
of force majeure affecting its ability to fulfill the terms and conditions
hereof.




d.  The period of this Agreement shall be extended for a period of time equal to
the period or periods during which the company was affected by any of the
conditions set forth in sub-paragraph (b) of this paragraph, but not to exceed
six months in the aggregate.




18.   

FOREIGN EXCHANGE:




a.  Subject to sub-paragraph (b) of this paragraph the Company shall, during the
term of this Agreement and so long as it does not derive any revenue from its
operations hereunder, finance such operations in the following manner:




i.  by converting to Ghana currency through authorized dealers such amounts of
foreign currency as will be sufficient to cover the Company's operating expenses
required to be paid in Ghana currency including any payments to the Government
and third parties provided that the terms of any loans obtained abroad shall be
in conformity with current international, commercial and monetary conditions and
that prior notice of such loans and advances shall be furnished to the Bank of
Ghana.




ii.  By directly purchasing and/or hiring abroad as is necessary for conducting
the prospecting programme with its foreign currency funds and importing to
and/or using in Ghana freely and without restrictions such machinery, equipment,
materials and services of any nature whatsoever as will be required by the
Company for its operations hereunder.




b.  The Company may be required to pay all its rentals and other licensing fees
to the Government in dollars or other freely convertible currency, or such
currencies as shall be specified by the Bank of Ghana.




c.  All conversions of currency shall be made at the prevailing official rates
of exchange.




19.   

PRODUCTION AGREEMENT:

    

If upon the expiration of this Agreement the Company shall have carried out its
obligations hereunder to the satisfaction of the Government and shall have
successfully established to the Government that the development of a mine from
ore reserves established within the Licensed Area is economically and
financially feasible, then the Government shall grant to the Company the first
option to (i) acquire a License for the purposes of mining gold in the Licensed
Area, and (ii) participate in a mining Project in the Licensed Area subject to
negotiation with the Government of satisfactory terms for such licence and
participation.








15




--------------------------------------------------------------------------------










20.   

NOTICE:




Any application, notice, consent, approval, direction, or instruction hereunder
shall be in writing and shall be served by hand or by registered mail. Delivery
by hand shall be deemed to be effective when made and delivery by registered
mail shall be deemed to be effective at such time as it would in the ordinary
course of registered mail be delivered to the addressee.




Until changed by appropriate notice, the Company's address in Ghana is its
registered office as set forth above and the addresses of the Government
officials are as follows:




i.    The PNDC Secretary, Ministry of Lands and Natural Resources, P.O. Box
M.212, Accra.




ii.   The Chief Inspector of Mines, Mines Department, P.O. Box 254, Takoradi.




iii.  The Director of Geological Survey , Geological Survey Department, P.O. Box
M.80, Accra




iv.   The Chief Executive, Minerals Commission, P.O. Box M.248, Accra




v.    The Chief Survey Officer, Survey Department, P.O. Box 191, Accra




vi.   The Governor, Bank of Ghana, P.O. Box 2674, Accra.




21.   

POLITICAL ACTIVITY:




Neither the Company nor any of its employees who is not a citizen of Ghana shall
engage in political activity of any kind in Ghana nor make a donation, gift or
grant to any political party or for political purposes in Ghana.




22.   

ARBITRATION:




Subject to the provisions hereof, if any time during the continuance of this
Agreement or after its termination any question or dispute shall arise regarding
the rights, powers, duties and liabilities of the parties hereto such question
or dispute shall be referred to arbitration in accordance with the Arbitration
Act 1961 (Act 38). In such event, there shall be two arbitrators, one to be
appointed by each party.




23.   

GOVERNING LAW:




This Agreement shall be governed by, construed and interpreted in accordance
with the laws of Ghana.




24.   

HEADINGS:

      

The headings given to paragraphs in this Agreement are for convenience only and
shall not affect the construction or interpretation of this Agreement.




THE SCHEDULE ABOVE REFERRED TO:




All that pieces or parcels of land containing an approximate area of 43.98
square kilometers lying to the north and south of Latitudes 5(degree) 00 and
5(degree) 071 respectively; and bounded on the east by Longitude 1(degree) 52
and west by Longitude 1(degree) 57 in the Mpohor Wassa East district of the
Western Region of the Republic of Ghana which piece or parcel of land is more
particularly delineated on the plan annexed hereto for the purposes of
identification and not of limitation.








16




--------------------------------------------------------------------------------










IN WITNESS WHEREOF the parties hereto of the first part has hereunto set his
hand and affixed the Seal of the Ministry of Lands and Natural Resources and the
party hereto of the second part has hereunto caused its Common Seal to be
affixed the day and year first above written.







SIGNED AND SEALED with the SEAL

)

of the Ministry of Lands and           

)

Naturall Resources and DELIVERED by   

)

the said PNDC Secretary for Lands and   

)  /s/ _____________________________

Natural Resources for and on behalf of

)  Minister

the Government of the                  

)  Ministry of Lands & Natural Resources

Republic of Ghana in the presence:     

)




/s/ __________________________________

         Witness







The COMMON SEAL/STAMP of the said

)

ADOM MINING LIMITED                     

)

was affixed to these presents and the   

)

same were DELIVERED in the              

)

presence of:                            

)




/s/ __________________________________

         Managing Director




/s/ __________________________________

         Secretary




OATH OF PROOF

                              




I, James Ackah, of Minerals Commission MAKE OATH and SAY that on the 8th day of
May, 2004




I was present and saw the PNDC Secretary for Lands and Natural Resources duly
execute the Instrument now produced to me and Marked "A" and that the said JOE
AHIMA DANSO can read and write,




Sworn at Accra this...21st... day of May, 2001




Before Me




         /s/ _______________________

/s/ James Ackah

         REGISTRAR OF LANDS               

DEPONENT




This is the Instrument Marked "A" Referred to in the Oath of James Ackah




SWORN before me this   21st... day of May, 2001




                                        

/s/ ___________________________

                                       

REGISTRAR OF LANDS




On the...21st...day of May, 1991 at 11:50 O'clock in the forenoon this
Instrument was proved before me by the Oath of the within-named to have been
duly executed by the within-named Joe Ahima Danso.




                                       

/s/ ___________________________

REGISTRAR OF LANDS

                                        

Chief Registrar

                                        

High Court Accra





17


